Case: 15-10262 Doc: 42 Filed: 03/11/19 Page: 1 of 1

  

E
B 2100A (Form ZIOOA) (12/15) WES

UNITED STATES BANKRUPTCY CoURT

Westem District of Oklahoma

Gary Car| Benson
ln re Pame|a Stacey Benson , Case No. 15-10262

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED lN THIS CASE or deemed filed under 1 1 U.S.C. § 1 1 11(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

 

 

U.S. Bank Trust Nationa| Association, as Trustee of U.S. Bank Trust Nationa| Association, as Trustee of the
the Bunga|ow Series F Trust Preston Ridge Partners |nvestments ll Trust
Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): 10-1
should be sent: Amount of Claim: $128,014.59
C/O SN Servicing COrpOrainn Date Claim Fiied; 09/03/2015

323 Fifth Street
Eureka, CA 95501

Phone; 800-603-0836 Phone; 800-603-0836
Last F our Digits of Acct #: 3884 Last Four Digits of Acct. #: 3884

 

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: f Date; 03/07/2019
T'ransferee/Transferee ’ s Agent

 

 

Penaltyfor making a j?zlse statement Fine ofup to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

